DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-66 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The SEQ ID NO is missing from the table heading on p. 141. It appears that the heading should read “SEQ ID NO 1”.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. SEQ ID NOs are missing from the drawings (Figures 1-4, 9-10, and 15) and Brief Descriptions of the Drawings (Spec. pp. 16-17). SEQ ID NOs must be added to the descriptions. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers 1) into the Table on p. 141 and 2) into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, the executable doi on p. 26 L34. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

The use of terms, for example RETROscript™ (p. 159 L11), which are trade names or marks used in commerce, has been noted in this application. Such a term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: “modified” is misspelled on p. 10 L10. Appropriate correction is required.

Claim Objections
Claims 31, 36, and 57 are objected to because of the following informalities: 
Claim 31: “wherein” is misspelled. 
Claim 36: “nucleosides” (L3 “i.e., between the nucleosides in region G”) should be plural. 
Claim 57: “gapmer” is misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 13-16, 19-22, 31, 33,35-36, 38-44, 49, 58-60, 62-63, and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, 20-22, 31, 33, 44, 60, and 62, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, all limitations preceded by “such as” will be interpreted as optional.

Regarding claims 14, 19, 39, 60, and 63, the phrases "in particular" and “more particularly” render the claims indefinite because it is unclear whether “in particular” is a preferred embodiment and “more particularly” is a more preferred embodiment, which would indicate that the claims are reciting broad and narrow limitations. See MPEP § 2173.05(b). For the purposes of compact prosecution, all limitations preceded by “in particular” or “more particularly” will be interpreted as optional.

Claims 3, 38-43, and 49 recite the limitation "formula (I)" in L3 or L4 of the claims. While claim 1 recites formula (IA) and (IB), it does not recite formula (I). Therefore, it is unclear what the term “formula (I)” refers to. 
The Spec. shows (p. 3 L17-18) a picture of formula (I) that shows formula (I) is identical to formula (IA). Therefore, for the purposes of compact prosecution all claims reciting “formula (I)” will be interpreted as “formula (IA)”. 

Claims 4-6 and 58-59 recite the limitation “(A1) and (A2)” or “(A1)” or “(A2)” in L2 of the claims. Claim 1 does not recite “(A1) and (A2)” or “(A1)” or “(A2)”. Therefore, it is unclear what limitation of Claim 1 is being referred to. Since Claim 1 does not have nucleosides identified as “(A1) and (A2)” or “(A1)” or “(A2)”, and one cannot determine the metes and bounds of the claims. Therefore, Claims 4-6 and 58-59 have not been examined.

Claim 8 recites the limitation "the 2' -sugar modified nucleosides" in L2. Since Claim 1 does not recite "2'-sugar modified nucleosides", it is unclear what limitation of Claim 1 is being referred to. Since the dependency of Claim 8 is unclear and it is not possible to determine the metes and bounds of the claim, Claim 8 and its dependent claims, Claim 9, Claim 17 and Claim 18, have not been examined. 

Claims 15-16 and 19-23 recite the limitation "region F and region F’", "region F and F’", "regions F and F’", or "F and F’" in L2. Since Claim 1 does not recite "region F and region F’", "region F and F’", "regions F and F’", or "F and F’", there is insufficient antecedent basis for this limitation in the claims. Since it is not possible to determine the metes and bounds of Claims 15-16, 19, and 23, these claims have not been examined. Since Claims 20-22 recite “such as” before, "region F and F’", "regions F and F’", or "F and F’", for purposes of compact prosecution, these limitations will be interpreted as optional. 

Claims 35 and 36 recite the limitation "region G" in L2 (Claim 35) and L3 and L5 (Claim 36). Since Claim 1 does not recite “region G”, it is unclear what limitation of Claim 1 is being referred to. Since it is unclear as to which limitations of claim 1 claims 35 and 36 are intended to further limit, claims 35 and 36 have not been examined.  

Claim 64 recites in L2 the limitation “a pharmaceutically acceptable salt according to Claim 1”. Since Claim 1 does not recite “a pharmaceutically acceptable salt according”, there is insufficient antecedent basis for this limitation in the claims. 

Claims 65 and 66 recite the limitation "pharmaceutically acceptable salt or conjugate according Claim 1" in L2-L3 of the claims. Since Claim 1 does not recite a "pharmaceutically acceptable salt or conjugate”, there is insufficient antecedent basis for this limitation in the claims. 

Claim 60 is indefinite because it contains a bracketed phrase at the end. It is unclear what the bracketed phrase is intending to convey or how it further limits the claim. Therefore, the metes and bounds of the claim are not clear. For the purposes of compact prosecution, the bracketed phrase will not be examined. 

Claims 14, 19, 31, 39, and 60 are also indefinite because they claim a broad range limitation and a narrow range limitation as discussed below. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 14 recites the broad limitation of “5-16 DNA nucleotides”, followed by “8-16 DNA nucleotides” that is followed by lengths of 8, 9, 10, 11, 12, 13 or 14 which are the narrower ranges/limitations within the broad range of 5-16. Further, Claim 19 recites the broad limitation of “10-30 nucleotides in length”, followed by “12-22 nucleotides in length” and “14-20 nucleotides in length” which are the narrower ranges within the broad range of 10-30. Further, Claim 31 recites the broad limitation “6-18 contiguous nucleotides” and the claim also recites “8-14 contiguous nucleotides” which is the narrower range within the broad range of 6-18. Further Claim 39 recites the broad limitation “0, 1, 2, or 3 phosphorodithioate internucleoside linkages”, and the claim also recites “0 phosphorodithioate internucleoside linkages” which is the narrower limitation of the broad range of 0, 1, 2, or 3. Further, Claim 60 recites the broad limitation “0-5 nucleotides”, and the claim also recites “2, 3 or 4 nucleotides” which is the narrower limitation within the broad range of 0-5. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Since the narrower ranges recited by Claims 14, 19, 31, and 60 are preceded by “such as” or “particularly” or “in particular”, for purposes of compact prosecution, the narrower ranges in these claims are interpreted as fully optional. Since the metes and bounds of Claim 39 are not clear, it has not been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, 61-63, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0319614, published 09 November 2017 (referred to as “Pub614”) in view of Weisler and Caruthers 1996 (Synthesis of Phosphorodithioate DNA via Sulfur-Linked, Base-Labile Protecting Groups. J. Org. Chem. 61, 4272-4281, referred to as “Weisler”).
	Pub614 is drawn to antisense oligonucleotides (ASOs), including gapmers, that inhibit TGF-R signaling. The ASOs are designed to (¶367) hybridize to the target nucleic acid and inhibit its expression. While Pub614 does not explicitly teach every exact limitation of Claims 1-7, 10-16, 19-34, 37-63, and 65-66 of the instant invention, these limitations would have been obvious in light of Pub614, as described below.
Pub614 teaches (¶551-566) the structure of a gapmer: a gapmer has the general formula (¶551) region A-region B-region C and sometimes (¶553) A-B-C-D. Regions A and C, known in the art as “wings” or “flanks”, are comprised of (¶553) 1-6 units of RNA, including LNA units. Region B is a central “gap region” comprised of at least 5 consecutive DNA nucleotides which are non-LNA units and which are capable of recruiting RNase…such as RNaseH. Region D is optional but consists of 1-3 DNA nucleotide units which are non-LNA units. Pub614 teaches (¶561-2) that linkages between any bases of the gapmer may be phosphorothioate [PS] and phosphorodithioate [P2S] or other linkages such as phosphodiester linkages. 
	Pub614 uses different language to describe the same structure as the instant application. In Pub614, Regions A, C, and D comprise instant F and F’, and Region B is instant G. A gapmer comprised of regions A-B-C-D of the lengths explicitly specified by Pub614 ¶551-553 would be 6+5+6+3 nucleotides, or a total of 20 nucleotides, long.
Although Pub614 teaches deprotection of P2S after synthesis, it does not explicitly teach formula (IA) wherein R is hydrogen or a phosphate protecting group. 
However, Weisler teaches methods for synthesizing P2S. Weisler teaches (§Abstract; schematic on p. 4273) that a phosphate protecting group on an S (i.e., “as R in formula (IA)”) is part of solid phase synthesis of P2S. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to produce the gapmers of Pub614 with the synthesis process utilizing a phosphate protecting group of Weisler for the benefit of successfully synthesizing P2S nucleotides. One would have been motivated to do so with a reasonable expectation of success because Weisler’s method of synthesizing P2S was well known and routine in the art. 
Therefore, instant Claims 1-2, 14, 31, and 61 would have been obvious in view of Pub614.
The figure on the title page of Pub614 shows O atoms of internucleoside linkages linking the 3’C atom of an adjacent nucleoside and the other O atom linked to the 5’C atom of another nucleoside, as shown in a portion of the figure below:
[AltContent: textbox (Regarding Claim 3, although the figure does not explicitly show P2S linkages, Pub614 teaches them, as described above (¶561-2). Furthermore, in addition to 2’-O-methoxyethyl nucleosides being well known in the art, ¶529 teaches using them in the ASOs. Furthermore, SEQ ID NOs 80 and 82 (¶909) specifically teach ASO sequences with 5 units of 2-MOEs in each wing. )]
    PNG
    media_image1.png
    289
    177
    media_image1.png
    Greyscale
. 
	Regarding LNA and 2’-O-MOE, these are nucleosides whose sugars are modified at the 2’ position. ¶451 teaches that the terminal 1-4 nucleotides at the 3’ and/or 5’ ends are LNAs. ¶368 teaches that the term nucleoside includes pentose sugars with modified ribose or modified deoxyribose, or locked deoxyribose like LNAs. The LNA residues may be β-D-oxy-or β-D-thio-LNAs (¶536, and ¶541).
	Therefore, Pub614 teaches all the limitations of Claim 3 and Claim 7. Regarding Claims 10-13, 20-22, 24-30, 38, 40-43,59and 50-57, these claims merely change the combinations, numbers, and/or order/locations of the kind of 2’-modified sugars and linkages, as well as the lengths of the nucleotides and nucleotide regions, which are all taught explicitly or implicitly by Pub614. 
For example, instant Claim 10 merely describes 2’-O-MOE nucleotides in the gapmer flanks, which was taught (¶909) by SEQ ID NOs 80 and 82. Since Pub614 teaches (¶561-2) the linkages between bases of the gapmer can be PS or P2S, Claims 20-22, 26-30, 38, and 40-43 are also taught. Since the 3’ and 5’ terminal nucleosides of SEQ ID NO 80 are 2-O-MOE nucleosides, Claims 50-55 are also taught. ¶95 teaches 1-5 LNA units in the flanks, therefore teaching Claims 11, 24-25, and 56-57.
Regarding Claims 12-13, Pub614 teaches (¶553) a gapmer with regions A-B-C-D, as discussed above. Region A is the same as F and Regions C-D are the same as F’. Regions A and C contain LNA nucleosides and Region D is comprised of DNA nucleosides. As discussed above, ¶368 teaches that the term nucleoside includes pentose sugars with modified ribose or modified deoxyribose. Therefore, these modifications would  also have been obvious in view of Pub614 and could have easily been formulated by an artisan in view of the teachings of Pub614.
Regarding Claims 32-34, 37, and 44-49, Pub614 teaches (¶444-445) Rp- and Sp-diastereomers including suitable S-containing internucleoside linkages. This is different language for the same concept as the instant application’s “stereodefined PS linkages”. Therefore, the invention of Claims 32-34, 37, and 44-49 would have been obvious in view of Pub614.
Regarding Claims 62-63 and 65-66, Example 14 in Pub614 (p. 120) describes using the ASOs in mice to inhibit TGF-R to treat Huntington’s disease, indicating they are for in vivo inhibition of a mammalian target. Therefore, Pub614 teaches the limitations of Claim 62. ¶810 teaches incorporating the ASOs into a pharmaceutically acceptable salt. Therefore, Pub614 teaches the limitations of Claim 63. ¶811 teaches that “pharmaceutically acceptable” refers to any carrier which does not interfere with the effectiveness of the biological activity of the antisense-oligonucleotides as active ingredient in the formulation and that is not toxic to the host to which it is administered. A carrier that does not interfere with the active ingredient is different words for the same concept as “a therapeutically inert carrier.” Therefore, Pub614 teaches the limitations of Claim 65. ¶831 teaches incorporating into the pharmaceutical compositions other ingredients to, for example, increase recruitment of RNaseH, increase target finding properties, enhance cellular uptake. These are characteristics desirable in a “therapeutically active substance”. Therefore, Pub614 teaches the limitations of Claim 66.
	
Claim(s) 64 is rejected under 35 U.S.C. 103 as being unpatentable over Pub614 and Weisler as applied to claims 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, 61-63, and 65-66 above, and further in view of International Patent Application Publication No. WO 2015/113922, published 06 August 2015 (referred to as “WO922”).
	Teachings of Pub614 and Weisler as applicable to the limitations of Claims 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, 61-63, and 65-66 have been described above. 
Pub614 and Weisler teach ASO gapmers comprised of P2S and PS linkages, which sometimes are stereodefined PS linkages, and which may contain 2’-sugar modified nucleosides such as 2’-O-MOE-modified nucleosides or LNA nucleosides.
Pub614 and Weisler do not teach a gapmer ASO with the formula 5’-D’-F-G-F’-D’’-3’ wherein each region consists of 0 to 5 nucleotides. Pub614 does not each a conjugate comprising a gapmer ASO wherein at least one conjugate moiety is covalently attached to the ASO. 
However, WO922 teaches gapmers with the 5’-D’-F-G-F’-D’’-3’ formula. WO922 is drawn to polyoligomer compounds with biocleavable conjugates. WO922 teaches the gapmer ASO wherein at least one conjugate moiety is covalently attached to the ASO. WO922 teaches a contiguous nucleotide sequence that contains a gapmer with the formula 5’-D’-F-G-F’-D’’-3’, as shown by Figure 1 below: 

    PNG
    media_image2.png
    452
    921
    media_image2.png
    Greyscale

WO922 teaches (PDF p. 12 L 25-32) that B is a biocleavable linker between two oligomer regions A and A’ which are optionally covalently joined to functional group C, which may be further attached to the first (or the second) oligomer via a second bio-cleavable linker (B’). A and A’ may be…LNA gapmers. WO922 further teaches that B and B’ may be 1-5 nucleosides. WO922 teaches (PDF p. 20 L17-22) that the linkages of A and A’ can be PS or P2S. 
	Although WO922 uses different language, it describes the same formula as the instant invention. For example, A in the figure above can be a gapmer and therefore has  the same structure as the portion of the instant formula F-G-F’. Then, WO922 B and B’ have the  same structure as the instant D’ and D’’. C is the conjugate moiety covalently attached to the gapmer ASO. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the gapmer ASOs of Pub614 and Weisler with the additional regions and conjugates of WO922 for the benefit of increasing the therapeutic activity of the gapmer. One would have been motivated to do so with a reasonable expectation of success because Pub614 describes (¶831) adding additional regions for increasing cellular uptake, increasing resistance to nuclease degradation, increasing binding affinity for the target nucleic acid, increasing recruitment of RNase H. Pub614 further teaches that nuclease cleavage of the RNA target…greatly [enhances] the efficiency of ASO inhibition of gene expression. Furthermore, WO922 teaches (PDF p. 3 L 20-24) that such a formula design can achieve highly effective targeted delivery of multiple oligonucleotides. Such modification would produce a product with the limitations of Claim 60 and Claim 64. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, and 60-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 19-25, and 29 of copending Application No. 15/733,307 (reference application, referred to as “307”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The instant claims are directed to gapmer oligonucleotides comprising at least one phosphorodithioate linkage and additional phosphorothioate linkages. The instant claims further recite the oligonucleotide can comprise modified nucleotides such as 2’-MOE or LNA. The 307 pending claims are directed to oligonucleotides comprising LNA nucleotides and phosphorodithioate and phosphorothioate linkages. Therefore, modifying the oligonucleotides to form the instantly claimed “gapmer” would have been obvious to a person of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, and 60-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-41 and 43 of copending Application No. 17/720,676 (reference application, referred to as “676”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. 676 is drawn to a process for the manufacture of an oligonucleotide comprising comprises at least one phosphorodithioate internucleoside linkage of formula (IA) or (IB) and wherein the further internucleoside linkages are all phosphorothioate internucleoside linkages. The process of 676 will produce the instantly claimed gapmer oligonucleotides comprising at least one phosphorodithioate linkage and additional phosphorothioate linkages. Further limitations of 676 recite the oligonucleotide can comprise modified nucleotides such as 2’-MOE or LNA, the same as the instant invention. Although a gapmer oligonucleotide is not explicitly claimed by 676, producing oligonucleotides that take the form of the instantly claimed “gapmer” would have been obvious to a person of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-66 are rejected. Claims 1-3, 7, 10-14, 20-22, 24-34, 37-38, 40-57, and 60-66 have been examined. Claims 4-6, 8-9, 15-19, 23, 35-36, and 39 have not been examined due to rejections discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUTHIE S ARIETI
Examiner
Art Unit 1635


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635